UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:333-173702 Excel Corporation (Exact name of registrant as specified in its charter) Delaware 27-3955524 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 595 Madison Avenue, Suite 1101, New York, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:212-921-2000 Not Applicable (Former name or former address, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x As of May 20, 2014, there were 89,293,462 shares of Company’s common stock, par value $0.0001 per share, issued and outstanding. EXCEL CORPORATION TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Consolidated Balance Sheets at March 31, 2014 (unaudited) and December 31, 2013 1 Consolidated Statements of Operations for the three months ended March 31, 2014 and2013 (unaudited), and from inception, November 13, 2010to March 31, 2014 (unaudited) 2 Consolidated Statements of Changes in Stockholders' Equity from inception, November 13, 2010to March 31, 2014 (unaudited) 3 Consolidated Statements of Cash Flows for the three months ended March 31, 2014and 2013 (unaudited),and from inception, November 13, 2010to March 31, 2014 (unaudited) 4 Notes to Unaudited Consolidated Financial Statements 5 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 12 Overview 12 Results of Operations 13 Liquidity and Capital Resources 13 Significant Accounting Policies 14 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 15 ITEM 4. CONTROLS AND PROCEDURES 15 PART II. OTHER INFORMATION 16 ITEM 1. LEGAL PROCEEDINGS 16 ITEM 1A. RISK FACTORS 16 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 17 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 17 ITEM 4. MINE SAFETY DISCLOSURE 17 ITEM 5. OTHER INFORMATION 17 ITEM 6. EXHIBITS 18 Ex-10.01 Ex-31.1 Ex-31.2 Ex-32.1 Ex-32.2 Excel Corporation and Subsidiaries (A Development Stage Company) Consolidated Balance Sheet March 31, December 31, ASSETS (Unaudited) Current Assets Cash and cash equivalents $ $ Accounts receivable Prepaid expenses Total current assets Other Assets Security deposits Total other assets Total Assets LIABILITIES Current Liabilities Accounts payable Accrued payroll and payroll liabilities Other accrued liabilities Advances Total current liabilities STOCKHOLDERS' EQUITY Preferred stock, $.0001 par value, 10,000,000 shares authorized, none issued and outstanding Common stock, $.0001 par value, 200,000,000 shares authorized 68,693,462 and 67,064,892 shares issued and outstanding as of March 31, 2014 and December 31, 2013 respectively Additional paid-in capital Accumulated (deficit) ) ) Total stockholders' (deficit) ) ) Total Liabilities and Stockholders' Equity $ $ See notes to unaudited consolidated financial statements. 1 Excel Corporation and Subsidiaries (A Development Stage Company) Consolidated Statement of Operations (Unaudited) For the Three Months Ended From Inception November 13, 2010 through March 31, March 31, Revenues Commission income $ $
